             Case 3:20-cv-05813-CRB Document 9-2 Filed 09/09/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   NATASSIA KWAN, State Bar #294322
     RAYMOND R. ROLLAN, State Bar #304548
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4272 [Kwan]
     Telephone: (415) 554-3888 [Rollan]
 7   Facsimile:    (415) 554-3837
     E-Mail:       natassia.kwan@sfcityatty.org
 8   E-Mail:       raymond.rollan@sfcityatty.org

 9   Attorneys for Defendants
     JEFFREY TUMLIN AND
10   CITY AND COUNTY OF SAN FRANCISCO

11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14    MARIMAR CORNEJO, an individual,                 Case No. 20-cv-05813 CRB

15           Plaintiff,                               [PROPOSED] ORDER GRANTING
                                                      DEFENDANTS’ MOTION TO EXTEND TIME
16           vs.                                      TO RESPOND TO COMPLAINT

17    JEFFREY TUMLIN, officially as Director of
      Transportation of the San Francisco Municipal
18    Transportation Agency; the SAN
      FRANCISCO MUNICIPAL
19    TRANSPORTATION AGENCY; CITY AND
      COUNTY OF SAN FRANCISCO; DAN
20    SCANLAN, individually; TEGSCO, LLC
      d/b/a SAN FRANCISCO AUTORETURNL
21    SAN FRANCISCO AUTORETURN, LLC;
      PACIFIC GAS AND ELECTRIC
22    COMPANY; CAMERON A. HALE, in his
      capacity as CEO of ALVAH
23    CONTRACTORS INC.; ALVAH
      CONTRACTORS INC., NELSONS TOW
24
             Defendants.
25

26

27

28
      [PROPOSED] ORDER                                 1                     n:\lit\li2020\210152\01476921.docx
      Case No. 20-cv-5813
              Case 3:20-cv-05813-CRB Document 9-2 Filed 09/09/20 Page 2 of 2




 1          The Court has considered Defendants’ administrative motion and opposition, if any, and

 2   finding good cause exists, the Court GRANTS the administrative motion to extend time to respond to

 3   Plaintiff’s Complaint. The Court orders that Defendants have until October 9, 2020 to file a response

 4   to Plaintiff’s Complaint.

 5
     DATED:
 6
                                                                                                             .
 7                                                THE HONORABLE CHARLES R. BREYER
                                                  UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                                   2                          n:\lit\li2020\210152\01476921.docx
      Case No. 20-cv-5813
